Citation Nr: 1724803	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-15 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee (formerly left knee chondromalacia).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to June 1982.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Since then, jurisdiction has been transferred to the RO in St. Petersburg, Florida.  In its decision, the RO denied requests for increased disability ratings for service-connected degenerative joint disease of the left knee and bilateral hearing loss.  The RO also denied a request to reopen a previously denied claim for service connection for hemorrhoids.  The Veteran timely appealed the denial of both of the increased rating claims.  In his notice of disagreement, he also indicated his service-connected disabilities prevented him from working.  The RO concluded that this statement raised the issue of entitlement to a total disability rating for individual unemployability due to service-connected disorders (TDIU).  

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing was of record.

The Board remanded this appeal for further development in May 2015.  During his subsequent hearing testimony, the Veteran expressed his desire to withdraw his appeal of the TDIU and hearing loss issues.  In April 2016, the Board issued a decision and remand, which dismissed the TDIU and hearing loss claims.  The Board remanded the left knee issue with instructions to obtain records from the Social Security Administration (SSA) and to arrange a new VA examination.

For the reasons below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


	(CONTINUED ON NEXT PAGE)


REMAND

Pursuant to the Board's most recent remand instructions, the AOJ arranged a new examination of the Veteran's service-connected left knee, which took place in September 2016.  To help determine the current severity of the Veteran's right knee disability, the examiner recorded the results of range of motion testing for the left knee.  

Shortly after the September 2016 VA examination, the AOJ issued a new rating decision granting service connection for "left knee, limitation of flexion" and assigning a separate zero percent (noncompensable) rating, effective September 20, 2016 (the date of the examination).  This rating was assigned in addition to the previously awarded 10 percent rating for degenerative joint disease of the left knee.  Relying on the examination report, the AOJ issued a supplemental statement of the case (SSOC), denying a rating higher than 10 percent for left knee degenerative joint disease.  

After the issuance of the SSOC, but before this appeal was returned to the Board, the Veteran filed a VA Form 21-526EZ ("Application for Disability Compensation and Related Compensation Benefits").  This document, received in November 2016, asserted several new claims which are not part of this appeal, but it also included claims for "increase knee condition" and "increase left knee condition."  In February 2017, the AOJ issued a new rating decision.  In addition to twelve other issues, the AOJ continued a zero percent (noncompensable) rating for limited flexion of the left knee.  The introduction to the decision noted that "degenerative joint disease (formerly chondromalacia left knee and injuries to knees, also claimed as left knee condition and chondromalacia) (now claimed as increase knee condition)" was on appeal and therefore would not be addressed.

When VA undertakes to provide an examination, "[the Secretary] must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. The Board must ensure that the examination is adequate."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Unfortunately, the most recent VA examination is inadequate because it does not appear to comply with the recent decisions of the United States Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158 (2016) and Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  In Correia, the Court held that adequate range of motion test results include an evaluation of range of motion using each of the methods mentioned in 38 C.F.R. § 4.59 - i.e., an evaluation of pain during range of motion tests "on both active and passive motion and in weight bearing and nonweight-bearing ."  Correia 28 Vet. App. at 170.  Although the September 2016 VA knee examination provided the results of range of motion testing, the examiner did not indicate whether the tests were of active or passive motion, weight bearing or non-weight bearing.  For these reasons, the September 2016 VA knees examination is inadequate.

Under the circumstances of this case, the Board finds that 38 C.F.R. § 4.59 and Correia require a new examination, notwithstanding the AOJ's treatment of left knee, limited flexion as an issue separate from the appeal of the denial of a rating higher than 10 percent for left knee degenerative joint disease.  When it decides any increased rating claim, the Board is required to consider all diagnostic codes which could potentially afford the Veteran a higher rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  When deciding a claim for an increased rating for a knee disability, the Board may consider separate ratings for limited flexion and for limited extension of the knee, see VAOPGCPREC 9-2004, in addition to a rating for knee instability.  See VAOPGCPREC 23-97.  Given the broad scope of the increased rating issue before the Board, an adequate examination could potentially provide evidence that the Veteran is eligible for an increased rating under one or more diagnostic codes related to his left knee.  Accordingly, it is necessary to remand the Veteran's left knee claim for a new examination.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since February 2017.

2. Schedule a VA knee examination to ascertain the current severity of the Veteran's service-connected left knee disability.  The VBMS and Virtual VA electronic claims files must be made available to and be reviewed by the examiner.  All indicated testing should be accomplished and all symptomatology associated with the left knee disability should be identified.  

In addition to all findings identified on the appropriate examination form, the examiner should determine the effective range of motion in the Veteran's left knee and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test.  If any of these findings are not possible, please provide an explanation.

3. The AOJ must ensure that the examination report requested above is in compliance with the directives of this remand.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






